

	

		II

		109th CONGRESS

		2d Session

		S. 2594

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 6, 2006

			Mr. Kerry (for himself,

			 Mr. Pryor, and Ms. Landrieu) introduced the following bill; which

			 was read twice and referred to the Committee on Small Business and

			 Entrepreneurship

		

		A BILL

		To amend the Small Business Act to

		  reauthorize the loan guarantee program under section 7(a) of that Act, and for

		  other purposes.

	

	

		1.Short title; findings;

			 purpose

			(a)Short

			 titleThis Act may be cited

			 as the 7(a) Loan Program

			 Reauthorization Act of 2006.

			(b)FindingsCongress finds the following:

				(1)According to a recent study by the United

			 States Chamber of Commerce and Business Loan Express, availability of financing

			 remains 1 of the top obstacles to the start-up and growth of small businesses

			 in the United States, particularly for minorities who are still more likely to

			 use credit cards to finance their businesses and fear denial from

			 lenders.

				(2)In pursuing its mission of aiding small

			 businesses, the Small Business Administration (referred to in this Act as the

			 Administration) helps small businesses access capital by

			 guaranteeing loans and venture capital offered through partnerships with

			 private-sector lenders and investors.

				(3)The loan guaranty program under section

			 7(a) of the Small Business Act is the largest loan program of the

			 Administration, and it is intended to serve small business borrowers who could

			 not otherwise obtain long-term credit under suitable terms and conditions from

			 the private sector without a guarantee from the Administration.

				(4)Loans under section 7(a) of the Small

			 Business Act have terms of up to 25 years, allowing small businesses to reduce

			 their monthly payments and maximize their cash flow.

				(5)Loan proceeds can be used for most business

			 purposes, including working capital, equipment, furniture and fixtures, land

			 and buildings, leasehold improvements, and debt refinancing.

				(6)In helping qualified small businesses to

			 obtain the long-term loans they need for start-up and expansion, loans under

			 section 7(a) of the Small Business Act create and retain jobs and promote

			 economic development in communities throughout the United States.

				(7)In fiscal year 2005, almost 96,000 small

			 businesses were approved for loans under section 7(a) of the Small Business

			 Act, injecting more than $15,000,000,000 of capital into local communities

			 throughout the United States, and creating or retaining an estimated 460,000

			 jobs.

				(c)PurposesThe purpose and intent of this Act

			 are—

				(1)to reauthorize the loan program under

			 section 7(a) of the Small Business Act for 3 years, with appropriate funding

			 levels to adequately address the capital needs of small businesses in the

			 United States;

				(2)to provide small businesses that need

			 financing for fixed assets through the loan program under title V of the Small

			 Business Investment Act of 1958, and for working capital and equipment

			 financing through the loan program under section 7(a) of the Small Business

			 Act, the option of utilizing both loan guaranty programs to their maximum

			 amount;

				(3)to increase the proportion of small

			 business loans to minorities and women, addressing concerns that African

			 Americans, Hispanics, Asians and women have been receiving far fewer small

			 business loans relative to their share of the population and that there has

			 been no statistically significant improvement since fiscal year 2001;

				(4)to establish a National Preferred Lenders

			 Program for qualified lenders who would like to operate in other States,

			 streamlining and making uniform the application and approval process;

				(5)to ensure that lenders who operate

			 nationally are qualified by creating eligibility criteria and standards;

			 and

				(6)to ensure that lenders who fail to meet the

			 approved eligibility criteria of the National Preferred Lenders Program are

			 held accountable to the communities they serve.

				2.Reauthorization and

			 maximum amounts

			(a)7(a)

			 authorization for fiscal years 2007 through 2009Section 20 of the Small Business Act (15

			 U.S.C. 631 note) is amended—

				(1)by redesignating subsection (j) as

			 subsection (f); and

				(2)by adding at the end the following:

					

						(g)Fiscal year

				2007For fiscal year 2007,

				for the program authorized under section 7(a), the Administrator is authorized

				to make $18,500,000,000 in general business loans, and there are authorized to

				be appropriated to the Administrator such sums as may be necessary to carry out

				such program.

						(h)Fiscal year

				2008For fiscal year 2008,

				for the program authorized under section 7(a), the Administrator is authorized

				to make $19,500,000,000 in general business loans, and there are authorized to

				be appropriated to the Administrator such sums as may be necessary to carry out

				such program.

						(i)Fiscal year

				2009For fiscal year 2009,

				for the program authorized under section 7(a), the Administrator is authorized

				to make $20,500,000,000 in general business loans, and there are authorized to

				be appropriated to the Administrator such sums as may be necessary to carry out

				such

				program.

						.

				(b)Maximum amount

			 and coordination of SBA loans

				(1)In

			 generalSection 7(a)(3)(A) of

			 the Small Business Act (15 U.S.C. 636(a)(3)(A)) is amended by striking

			 would exceed $1,500,000 (or if the gross loan amount would exceed

			 $2,000,000) and inserting (excluding any amounts outstanding or

			 committed under title V of the Small Business Investment Act of 1958) would

			 exceed $2,250,000 (or if the gross loan amount would exceed

			 $3,000,000).

				(2)ReportingNot later than 90 days after the date of

			 enactment of this Act, and annually thereafter, the Administrator shall submit

			 a report to Congress that—

					(A)includes the number of small business

			 concerns (as that term is defined in section 3 of the Small Business Act (15

			 U.S.C. 632)) that have financings under both section 7(a) of the Small Business

			 Act (15 U.S.C. 636(a)) and title V of the Small Business Investment Act of 1958

			 (15 U.S.C. 695 et seq.) during the preceding year; and

					(B)describes the total amount and general

			 performance of the financings described in subparagraph (A).

					3.FeesSection 7(a)(23) of the Small Business Act

			 (15 U.S.C. 636(a)(23)) is amended by striking subparagraph (C) and inserting

			 the following:

			

				(C)Lowering of

				fees

					(i)In

				generalIf the fees paid by

				all small business borrowers and by lenders for guarantees under this

				subsection, or the sum of such fees plus any amount appropriated to carry out

				this subsection, as applicable, is more than the amount necessary to equal the

				cost to the Administration of making such guarantees, the Administrator shall

				reduce fees paid by small business borrowers and lenders under clauses (i)

				through (iv) of paragraph (18)(A) and subparagraph (A) of this

				paragraph.

					(ii)MaximumThe fees paid by small business borrowers

				and lenders for guarantees under this subsection may not be increased above the

				maximum level authorized under the amendments made by division K of the

				Consolidated Appropriations Act, 2005 (Public Law 108–447; 118 Stat.

				3441).

					.

		4.Alternative size

			 standardSection 3(a) of the

			 Small Business Act (15 U.S.C. 632(a)) is amended by adding at the end the

			 following:

			

				(4)Optional size standard

					(A)In generalThe Administrator shall establish, by rule,

				an optional size standard for business loan applicants under section 7(a) and

				development company loan applicants under title V of the Small Business

				Investment Act of 1958, which utilizes maximum tangible net worth and average

				net income as an alternative to the use of industry standards.

					(B)Interim ruleUntil the date on which the optional size

				standards established under subparagraph (A) are in effect, the alternative

				size standard in section 121.301(b) of title 13, Code of Federal Regulations,

				or any successor thereto shall apply to business loan applicants under section

				7(a) and development company loan applicants under title V of the Small

				Business Investment Act of

				1958.

					.

		5.Minority small

			 business development

			(a)In

			 generalThe Small Business

			 Act (15 U.S.C. 631 et seq.) is amended—

				(1)by redesignating section 37 as section 38;

			 and

				(2)by inserting after section 36 the

			 following:

					

						37.Minority small

				business development

							(a)Office of

				minority small business developmentThere is established in the Administration

				an Office of Minority Small Business Development, which shall be administered

				by the Associate Administrator for Minority Small Business Development (in this

				section referred to as the Associate Administrator) appointed

				under section 4(b)(1).

							(b)Associate

				administrator for minority small business developmentThe Associate Administrator—

								(1)shall be either—

									(A)an appointee in the Senior Executive

				Service who is a career appointee; or

									(B)an employee in the competitive

				service.

									(2)shall be responsible for the formulation,

				execution, and promotion of policies and programs of the Administration that

				provide assistance to small business concerns owned and controlled by

				minorities;

								(3)shall act as an ombudsman for full

				consideration of minorities in all programs of the Administration (including

				those under section 7(j) and 8(a));

								(4)shall work with the Associate Deputy

				Administrator for Capital Access to increase the proportion of loans and loan

				dollars, and investments and investment dollars, going to minorities through

				the finance programs under this Act and the Small Business Investment Act of

				1958 (including subsections (a), (b), and (m) of section 7 of this Act and the

				programs under part A and B of title III and title V of the Small Business

				Investment Act of 1958);

								(5)shall work with the Associate Deputy

				Administrator for Entrepreneurial Development to increase the proportion of

				counseling and training that goes to minorities through the entrepreneurial

				development programs of the Administration;

								(6)shall work with the Associate Deputy

				Administrator for Government Contracting and Minority Enterprise Development to

				increase the proportion of contracts, including through the Small Business

				Innovation Research Program and the Small Business Technology Transfer Program,

				to minorities;

								(7)shall work with the partners of the

				Administration, trade associations, and business groups to identify and carry

				out policies and procedures to more effectively market the resources of the

				Administration to minorities;

								(8)shall work with the Office of Field

				Operations to ensure that district offices and regional offices have adequate

				staff, funding, and other resources to market the programs of the

				Administration to meet the objectives described in paragraphs (4) through (7);

				and

								(9)shall report to and be responsible directly

				to the Administrator.

								(c)Authorization

				of appropriationsThere are

				authorized to be appropriated to carry out this section—

								(1)$5,000,000 for fiscal year 2007;

								(2)$5,000,000 for fiscal year 2008; and

								(3)$5,000,000 for fiscal year

				2009.

								.

				(b)Conforming

			 amendmentsSection 4(b)(1) of

			 the Small Business Act (15 U.S.C. 633(b)(1)) is amended in sixth sentence, by

			 striking Minority Small Business and Capital Ownership

			 Development and all that follows through the end of the sentence and

			 inserting Minority Small Business Development..

			6.National preferred

			 lenders program

			(a)In

			 generalSection 7(a) of the

			 Small Business Act (15 U.S.C. 636(a)) is amended by adding at the end the

			 following:

				

					(32)National

				preferred lenders program

						(A)DefinitionsIn this paragraph—

							(i)the term national preferred

				lender means a lender authorized by the Administrator to participate in

				the National Preferred Lenders Program;

							(ii)the term National Preferred Lenders

				Program means the program established under subparagraph (B); and

							(iii)the term Preferred Lenders

				Program has the meaning given the term in paragraph (2)(C)(ii).

							(B)Establishment

				of programIn addition to the

				Preferred Lenders Program, the Administrator shall establish a National

				Preferred Lenders Program, under which the Administrator may authorize a

				preferred lender to operate in any area served by a district office of the

				Administration.

						(C)Eligibility

				Criteria

							(i)In

				generalNot later than 60

				days after the date of enactment of this paragraph, the Administrator shall

				establish, by rule, eligibility criteria for national preferred lenders.

							(ii)ConsiderationsThe eligibility criteria established by the

				Administrator under clause (i) may include consideration of whether the lender

				has—

								(I)satisfactorily operated as a preferred

				lender in areas encompassing all or part of the territory in not fewer than 5

				district offices of the Administration for a minimum of 3 years in each

				territory;

								(II)centralized loan approval, servicing, and

				liquidation functions and processes that are satisfactory to the

				Administration;

								(III)uniform written policies and procedures

				relating to loans under this subsection, including the processing of loans

				under the Preferred Lenders Program;

								(IV)an average rate of performance in currency

				rate, default rate, and recovery rate for loans made under the Preferred

				Lenders Program that is equal to or better than the national average rate of

				performance in such categories for all loans under this subsection; and

								(V)received a generally satisfactory or

				substantially satisfactory compliance review rating from the Administrator in

				its most recent audit and examination as a preferred lender and a small

				business lending company, if applicable, or an in compliance rating, as a

				result of a follow-up review.

								(D)Delegated

				authority

							(i)In

				generalThe Administrator

				shall authorize a national preferred lender to take certain action relating to

				the servicing of loans on behalf of the Administrator under section 5(b)(7),

				including authorizing the lender—

								(I)to make and close a loan guaranteed by the

				Administrator, without obtaining the prior specific approval of the

				Administrator; and

								(II)to service and liquidate a loan, without

				obtaining the prior specific approval of the Administrator for routine

				servicing and liquidation activities.

								(ii)LimitationIn exercising any authority delegated under

				clause (i), a national preferred lender may not take any action that creates an

				actual or apparent conflict of interest.

							(E)Corrective

				actionIf a national

				preferred lender fails to continue to meet the eligibility criteria established

				under subparagraph (C)(i), the Administrator shall notify the lender of the

				deficiency and allow a reasonable period of time for the lender to correct the

				deficiency.

						(F)Suspension or

				revocation

							(i)In

				generalThe Administrator

				shall suspend or revoke the authorization of a national preferred lender to

				participate in the National Preferred Lenders Program, if the Administrator

				determines that the lender—

								(I)is not adhering to the rules and

				regulations of the Administration applicable to such lender; or

								(II)after the date on which a period of time

				for correction of deficiencies under subparagraph (F) expires, has failed to

				meet the eligibility criteria established under subparagraph (C)(i).

								(ii)Outstanding

				guaranteesAny suspension or

				revocation under clause (i) shall not affect any guarantee in effect on the

				date of such suspension or

				revocation.

							.

			(b)Conforming

			 amendmentSection 7(a)(2)(C)

			 of the Small Business Act (15 U.S.C. 636(a)(2)(C)) is amended—

				(1)in the subparagraph heading, by inserting

			 and national preferred

			 lenders program before the period at the end;

			 and

				(2)by inserting or the National

			 Preferred Lenders Program under paragraph (32) after Preferred

			 Lenders Program.

				

